                                                                              FILED


                                                                          DEC 2 6 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                              districto^
DEEP FOODS INC., a New Jersey Corporation,

                     Plaintiff,                         DECISION AND ORDER


              V.                                        I:I8-CV-0I256EAW


DEEP FOODS INC., a New York Corporation,
and VIKRAMDEEP CHEEMA,

                     Defendants.




                                   INTRODUCTION


       Plaintiff Deep Foods Ine.("Plaintiff)commenced this action on November 8,2018,

asserting various claims arising out of the alleged infringement of Plaintiff s trademark by

defendants Deep Foods Ine. and Vikramdeep Cheema (collectively, "Defendants")- (Dkt.

1). Because Defendants have not appeared in this action, upon Plaintiffs request(Dkt. 8),

the Clerk of Court entered default as to Defendants on January 10, 2019(Dkt. 9).

       Currently before the Court is Plaintiffs motion for defaultjudgment. (Dkt. 10). For

the reasons set forth below, the motion is denied.

                                    BACKGROUND


1.     Factual Background


       The following facts are taken from Plaintiffs Complaint and motion papers and are

accepted as true in light of Defendants' default. See Cement & Concrete Workers Dist.

Council Welfare Fund, Pension Fund, Annuity Fund, Educ. & Training Fund & Other

Funds V. Metro Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012)("[A] party's

                                           - I -
default is deemed to constitute a concession of all well pleaded allegations of

liability...

       Plaintiff is a "leading manufacturer" of Indian foods in the United States, and "has

been selling its prepared foods to customers throughout the United States for over 40

years." (Dkt. 1 at ]| 5). Plaintiff owns and has used the mark"DEEP" in commerce "since

at least as early as October, 1977." {Id. at ^ 6). "Plaintiff offers delicious snacks, frozen

meals, ice creams[,] and other specialties under its house mark 'DEEP' and its tradename

Deep Foods Inc." {Id. at ^ 9). Plaintiffs tradename appears on its packaging, advertising,

promotional materials, correspondence, and website. {Id. at ^ 7).

       Plaintiffowns the trademark"DEEP"(U.S.Trademark Registration No.2,544,228),

for the following:

       prepared foods, namely frozen and non-frozen entrees and side-dishes
       consisting primarily of meat, poultry, fish and/or vegetables; and snacks,
       namely, party mix consisting primarily of mixtures of dried fruits, processed
       nuts, processed vegetables with processed cereal grains; prepared foods,
       namely frozen and non-frozen side dishes consisting primarily ofrice and/or
       pasta; cooking sauces; spices; and desserts, namely ice cream, ice milk,
       frozen yogurt, pies, cakes, cookies and pastries.

(Dkt. 10-3 at ^2).       Plaintiff also owns the trademark "DEEP" and Lamp Design

(Trademark Registration No. 1,690,366) for "frozen and prepared entrees consisting

primarily of meat, fish, poultry or vegetables." {Id. at T| 3). Plaintiff further owns the

trademark "DEEP" and Lamp Design (Trademark Registration No. 1,300,799) for

"mixtures of dried fruits, processed nuts, processed vegetables[,] and processed cereal

grains." {Id. at ^ 4).



                                            -2-
       "Defendants own and operate a convenience store featuring prepared foods,

snacks[,] and drinks" under the tradename Deep Foods Inc. (Dkt. 1 at T| 13). "Defendants'

use of Deep Foods Inc. is done with full knowledge of Plaintiffs rights." {Id. at ^ 14).

Plaintiff learned of Defendants' infringement activities through its "banker in cormection

with commercial financing being sought by Plaintiff." (Dkt. 10-2 at 13). Plaintiff sent a

cease and desist letter to Defendants on February 15,2018, and a follow up letter on March

20, 2018. {See id. at T114). Defendants refuse to cease and desist and continue their

infringement activities. {Id. at^j 15).

11.    Procedural Background


       Plaintiff commenced this action on November 8, 2018. (Dkt. 1). Defendants were

served on December 1, 2018. (Dkt. 6; Dkt. 7). Accordingly, Defendants were required to

answer or otherwise respond to the Complaint on or before December 22, 2018. See Fed.

R. Civ. P. 12(a)(l)(A)(i). Defendants failed to file a responsive pleading and, at Plaintiffs

request(Dkt. 8),the Clerk ofCourt entered default against Defendants on January 10,2019.

(Dkt. 9).

       OnMay 29,2019,Plaintiff moved for defaultjudgment. (Dkt. 10). Plaintiff served

their motion papers on Defendants at their last known addresses. (Dkt. 10-5 at 2; Dkt. 12).

Defendants have not responded in opposition.

                                          DISCUSSION


I.     Legal Standard


       Federal Rule of Civil Procedure 55 sets forth the procedural steps for entry of a

defaultjudgment. First, a plaintiff must seek entry of default where a party against whom

                                             -3 -
it seeks affirmative relief has failed to plead or defend in the action. Fed. R. Civ. P. 55(a).

Plaintiff has obtained entry of default as to Defendants in this case. (Dkt. 7). "Having

obtained a default, a plaintiff must next seek ajudgment by default under Rule 55(b)." New

York V. Green, 420 F.3d 99, 104 (2d Cir. 2005); see also Fed. R. Civ. P. 55(b). "Once

found to be in default, a defendant is deemed to have admitted all of the well-pleaded

allegations in the complaint pertaining to liability." Philip Morris USA Inc. v. 5 Brothers

Grocery Corp., No. 13-CV-2451 (DLI)(SMG), 2014 WL 3887515, at *2(E.D.N.Y. Aug.

5, 2014)(citation omitted).

      "As the Second Circuit has noted, when determining whether to grant a default

judgment, the Court is guided by the same factors which apply to a motion to set aside

entry of default." Krevat v. Burgers to Go, Inc., No. 13-CV-6258, 2014 WL 4638844, at

*5 (E.D.N.Y. Sept. 16, 2014)(citing Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167,

170-71 (2d Cir. 2001)). The three factors include:(1)"whether the defendant's default

was willful";(2)"whether the defendant has a meritorious defense to plaintiffs claims";

and(3)"the level ofprejudice the non-defaulting party would suffer as a result ofthe denial

of the motion for default judgment." Id. "[Pjrior to entering default judgment, a district

court is required to determine whether the [plaintiffs] allegations establish the [defendant's

liability] as a matter oflaw." City ofNew York v. Mickalis Pawn Shop, LLC,645 F.3d 114,

137 (2d Cir. 2011). Ultimately, "[t]he decision whether to enter default judgment is

committed to the district court's discretion." Greathouse v. JHS Sec. Inc., 784 F.3d 105,

116(2d Cir. 2015).



                                             -4-
II.    Willfulness


       The Court finds that Defendants' default is willful. Plaintiff has submitted proof of

service demonstrating the Summons and Complaint were personally served on Defendants

on December 1, 2018. (Dkt. 6; Dkt. 7). Moreover,Plaintiffs motion for defaultjudgment

was served upon Defendants at their last known addresses (Dkt. 12), and Defendants also

did not respond to it. "Defendant's failure to appear, failure to respond to the Complaint,

and failure to respond to the instant motion sufficiently demonstrate willfulness." Krevat,

2014 WL 4638844, at *8 (citation omitted); see also S.E.C. v. McNulty, 137 F.3d 732,

738-39 (2d Cir. 1988) (defendant's failure to appear, to respond to complaint, and to

respond to motion for default judgment indicates willful conduct); Mason Tenders Dist.

Council V. Duce Const. Corp., No. 02Civ.9044(LTS)(GWG), 2003 WL 1960584, at *2

(S.D.N.Y. April 25, 2003) ("Defendants, having failed to respond in any way to the

Summons and Complaint or otherwise make any appearance in this action and having

failed to provide for its failure to defend, have defaulted willfully.").

III.   Meritorious Defenses


       The Court next considers whether Defendants have a meritorious defense to


Plaintiffs claims. "A defense is meritorious if it is good at law so as to give the factfmder

some determination to make." Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57,61 (2d

Cir. 1996) (citation omitted).      "While a defendant need not establish his defense

conclusively, he must 'present evidence of facts that, if proven at trial, would constitute a

complete defense.'" Krevat, 2014 WL 4638844, at *6 (quotation and citation omitted).
      "[W]here a defendant fails to answer the complaint, a court is unable to make a

determination whether the defendant has a meritorious defense to the plaintiffs claims,

which circumstance weighs in favor of granting a defaultjudgment." Id.

       The fact that a complaint stands unanswered does not, however, suffice to
       establish liability on [the] claims: a default does not establish conclusory
       allegations, nor does it excuse any defects in the plaintiffs pleading. With
       respect to liability, a defendant's default does no more than concede the
       complaint's factual allegations; it remains the plaintiffs burden to
       demonstrate that those uncontroverted allegations, without more, establish
       the defendant's liability on each asserted cause of action.

Said V. SBS Electronics, Inc., No. CV 08-3067(RJD)(JO), 2010 WL 1265186, at *2

(E.D.N.Y. Feb. 24, 2010);see also Krevat, 2014 WL 4638844, at *7("Even if a plaintiffs

claims are deemed admitted, a plaintiff must demonstrate that the allegations set forth in

the complaint state valid claims.").    Consequently, the Court must assess whether

Plaintiffs allegations, accepted as true, demonstrate Defendants' liability as to each of

Plaintiffs causes of action.


       A.     Trademark Infringement and False Designation of Origin under the
              Lanbam Act and Unfair Competition under New York Common Law

      "Courts employ substantially similar standards when analyzing claims for

trademark infringement under the Lanham Act, 15 U.S.C. § 1114(l)(a)[,] false designation

of origin under the Lanham Act, 15 U.S.C. § 1125(a)[,]...[and] unfair competition under

New York common law." Van Praagh v. Gratton, 993 F. Supp. 2d 293, 301 (E.D.N.Y.

Jan. 28, 2014). Accordingly, the Court will address these claims together.

       In order to prevail on a claim for infringement of a registered trademark under

§ 1114(a), a plaintiff must establish two elements. See Christian Louboutin S.A. v. Yves
Saint Laurent Am. Holding, Inc., 696 F.3d 206, 216-17(2d Cir. 2012). First, the plaintiff

must establish that the "plaintiffs mark merits protection" because it is "'distinctive' and

not 'generic.'" Id. at 216. Second, the plaintiff must establish that "the defendant's use of

a similar mark is likely to cause consumer confusion." Id. at 217. Courts apply the

Polaroid test to assess likelihood of confusion, which includes analysis of the following

factors:


      (1)the strength ofthe plaintiffs mark;(2)the similarity ofthe marks;(3)the
      competitive proximity ofthe products in the marketplace;(4)the likelihood
      that the senior user will "bridge the gap" by moving into thejunior's product
      market;(5) evidence of actual confusion;(6) the junior user's bad faith in
      adopting the mark;(7) the respective quality of the products; and (8) the
      sophistication of the consumers in the relevant market.

Starbucks Corp. v. Wolfe's Borough Coffee, Inc., 588 F.3d 97, 115 (2d Cir. 2009)(citing

Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492(2d Cir. 1961)). "[Ajpplication of

the Polaroid test is 'not mechanical, but rather, focuses on the ultimate question ofwhether,

looking at the products in their totality, consumers are likely to be confused.'" Id.

       T0 prevail on a claim for false designation under § 1125(a), a plaintiffmust establish

that defendant "uses in commerce ... any false designation of origin ... which is likely to

cause confusion ... as to the origin ... of his or her goods." Krevat, 2014 WL 4638844,

at *7(citing 15 U.S.C. § 1125(a)(1)(A)). "A plaintiff asserting a [false designation claim]

'must establish that it has a valid mark entitled to protection and that the defendant's use

ofit is likely to cause confusion.'" Johnson & Johnson v. Azam Inter. Trading, No.07-cv-

4302(SLT)(SMG),2013 WL 4048295, at *9(E.D.N.Y. Aug. 9, 2013)(citation omitted).




                                            -7-
"Generally, the same facts that support a claim of trademark infringement will suffice to

state a valid claim for false designation of origin." Id. (citation omitted).

       "The Second Circuit has held that 'the essence of unfair competition under New

York common law is the bad faith misappropriation of the labors and expenditures of

another, likely to cause confusion or to deceive purchasers as to the origin of the goods."

Philip Morris USA Inc. v. 5 Brothers Grocery Corp., No. 13-CV-2451 (DLI)(SMG),2014

WL 3887515, at *4(E.D.N.Y. Aug. 5, 2014). "To prevail on an unfair competition claim

under New York law, 'a plaintiff must show either actual confusion in an action for

damages or a likelihood of confusion for equitable relief as well as make a showing of

'bad faith.'" Lyons P'ship, L.P. v. D&L Amusement & Entm't, 702 F. Supp. 2d 104, 115

(E.D.N.Y. 2010){o^oimg Jeffrey Milstein, Inc. v. Greger, Lawlor, Roth, Inc., 58 F.3d 27,

35 (2d Cir. 1995)).

       Plaintiff alleges that it has a registered trademark for "DEEP" and has attached

copies ofits trademark registration. (iSeeDkt. 10-2 at 2-11). Additionally,Plaintiff alleges

it has used "DEEP" since "at least as early as October, 1977." (Dkt. 1 at ^ 6). As such.

Plaintiff has established that "DEEP" is a presumptively valid mark for purposes of a

trademark infringement claim pursuant to the Lanham Act. See Malletier v. Burlington

CoatFactory Warehouse Corp.,426 F.3d 532, 534-35(2d Cir. 2005)("[A]registered mark

in continuous use for a five-year period is presumptively valid."(citing 15 U.S.C.§ 1065));

New York State Elec. & Gas Corp. v. U.S. Gas & Elec., Inc., 697 F. Supp. 2d 415, 426

(W.D.N.Y. 2010)("A registered trademark, such as'NYSEG,' that has been in continuous

use for at least five years is presumptively valid and entitled to protection.").

                                             -8-
       Having concluded Plaintiffs mark is presumptively valid and entitled to protection,

the Court turns to the Polaroid factors to determine whether Defendants' use of the mark

is likely to cause confusion. In this regard, the allegations in Plaintiffs Complaint are

fairly sparse and no further factual support was submitted with the motion for default

judgment. As discussed in detail below, the Court cannot conclude based on this record

that Plaintiffhas met its burden to demonstrate that its "uncontroverted allegations, without

more," Said, 2010 WL 1265186, at *2, establish Defendants' liability on the claims for

trademark infringement and false designation of origin under the Lanham Act or unfair

competition under New York common law.

       The first Polaroid factor is the strength ofPlaintiffs mark. "The strength of a mark

is its tendency to identify the goods sold under the mark as emanating from a particular,

although possibly anonymous, source." Cadbury Beverages, Inc. v. Cott Corp., 73 F.3d

474,478(2d Cir. 1996)(quotations omitted). "In somewhat circular fashion, consideration

of this factor includes an evaluation of the same characteristics that initially determined a

mark's validity: inherent distinctiveness, descriptiveness, and secondary meaning." Time,

Inc. V. Petersen Publ. Co., 173 F.3d 113, 117 (2d Cir. 1999). "A mark is 'inherently

distinctive' if its 'intrinsic nature serves to identify a particular source.'" LVL XIIIBrands,

Inc. V. Louis Vuitton Malletier S.A., 209 F. Supp. 3d 612,649(S.D.N.Y. 2016)(citing Two

Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 769 (1992)). "A mark has acquired

'secondary meaning' when, 'in the minds of the public, the primary significance of a

product feature ... is to identify the source of the product rather than the product itself."

Id. (quoting Two Pesos, Inc., 505 U.S. at 766 n.4). Additionally, "[ejven an inherently

                                             -9-
distinctive mark can, in its commercial context, lack strength as a mark." Nora Bevs., Inc.

V. Perrier Group of Am., Inc., 269 F.3d 114, 123 (2d Cir. 2001). In assessing the

commercial strength of a mark, courts considers six factors:

      (1) the senior user's advertising and promotional expenses; (2) consumer
      studies linking the name to the source;(3)the senior user's sales success;(4)
      third-party uses and attempts to plagiarize the mark; (5) length and
      exclusivity of the mark's use; and (6) unsolicited media coverage of the
       products at issue.

Strange Music, Inc. v. Strange Music, Inc., 326 F. Supp. 2d 481,489(S.D.N.Y. 2004).

       Plaintiffs mark is a registered, incontestable mark, and it is thus presumptively

distinctive. See Classic Liquor Imps., Ltd. v. Spirits Int'l B.F., 201 F. Supp. 3d 428, 442

(S.D.N.Y. 2016)("Registered marks,like those at issue here, are presumptively distinctive

under the Polaroid analysis." (quotation omitted)). "However, while the incontestable

status of the registration creates a conclusive presumption as to the validity of the mark,

such incontestability does not prevent the defendants from questioning the strength of the

mark and the scope ofits protections." Kozak Auto Drywash, Inc. v. Enviro-Tech Int'lInc.,

823 F. Supp. 120, 123 (W.D.N.Y. 1993); see also Gruner + Jahr USA Publ. v. Meredith

Corp., 991 F.2d 1072, 1078 (2d Cir. 1992)(noting that "incontestability does not relieve

the trademark owner from the requirement of proving likelihood of confusion," and

affirming the finding that incontestable mark was weak for purposes of likelihood of

confusion analysis); Montblanc-Simplo v. Aurora Due S.r.L., 363 F. Supp. 2d 467, 481

(E.D.N.Y. 2005)(finding that "an incontestably valid mark" was nonetheless a "relatively

weak mark"). Despite alleging the mark was registered. Plaintiffs sparse Complaint does

not include allegations as to the mark's distinctiveness, secondary meaning, or commercial

                                          - 10-
strength. Consequently, while the Court finds that this factor favors Plaintiff, it does so

only slightly.

       The second Polaroid factor is the similarity of the marks. "[I]n evaluating

similarity, courts consider 'the mark's overall impression on a consumer, considering the

context in which the marks are displayed and the totality of factors that could cause

confusion among prospective purchasers.'" Codename Enters., Inc. v. Fremantlemedia N.

Am. Inc., No. 16 Civ. 1267(AT)(SN),2018 WL 3407709, at *8(S.D.N.Y. Jan. 12, 2018)

(quoting Malletier, 426 F.3d at 537). "The fact that the two marks appear similar is not

dispositive. Rather,the question is whether such similarity is more likely than not to cause

customer confusion." Brennan's, Inc. v. Brennan's Rest., LLC., 360 F.3d 125, 133 (2d

Cir. 2004) (citation omitted). "[T]he setting in which a designation is used affects its

appearance and colors the impression conveyed by it." HormelFoods Corp. v. Jim Henson

Prods., Inc., 13) F.3d 497,503(2d Cir. 1996). As such,"marks that are 'sufficiently similar'

but used in greatly different contexts and/or in 'wholly different visual displays' are not at

risk of confusion." E.A. Sween Co., Inc. v. A & MDeli Express, Inc., No. 17 CV 2514

(RJD) (RML), 2018 WL 1283682, at *4 (E.D.N.Y. Mar. 9, 2018), report and

recommendation adopted, 2018 WL 4344951 (E.D.N.Y. Sept. 11, 2018), aff'd, 2019 WL

4744696(2d Cir. Sept. 30, 2019).

       Plaintiff alleges it manufactures and sells prepared foods to customers. However,

Plaintiff does not allege whether it directly sells to individual consumers or to operators of

convenience stores and retail outlets.       Additionally, although Plaintiff alleges that

Defendants operate a convenience store under the name Deep Foods Inc., Plaintiff does not

                                            - 11 -
allege that Defendants sell prepared foods similar to those sold by Plaintiff. (See Dkt. 1 at

^ 13) (Plaintiff simply alleges that "Defendants own and operate a convenience store

featuring prepared foods, snacks[,] and drinks under the identical tradename"). As such,

the Court cannot conclude on this record that Defendants use the mark in the same context


as Plaintiff—^that is, labeling its prepared food items with the mark "DEEP." Compare A

& MDeli Express Inc., 2019 WL 4744696, at *3 (similarity weighed against likelihood of

confusion where plaintiff did not allege that defendant convenience store sold similar

prepackaged goods nor allege that plaintiff"directly operated delis, convenience stores, or

other similar retail operations"), with Morningside Grp. Ltd. v. Morningside Capital Grp.,

L.L.C., 182 F.3d 133, 140 (2d Cir. 1999) (similarity weighed in favor of likelihood of

confusion where both financial investment firms used the words "Group" and

"Morningside," and offered nearly identical services).

       The third Polaroid factor is the proximity of the parties' area of commerce. "The

proximity inquiry asks to what extent the two products compete with each other. The more

likely it appears that an enterprise in one party's area of commerce might also engage in

the other party's area of commerce, the greater the likelihood that the public will infer an

affiliation from the similarity of the marks." Guthrie Healthcare Sys. v. ContextMedia,

Inc., 826 F.3d 27, 39(2d Cir. 2016).

       Plaintiff alleges that it sells prepared foods to customers throughout the United

States, and that Defendants own and operate a convenience store selling prepared foods,

snacks and drinks. Although both parties sell prepared foods,"[m]erely selling the same

general category of product is not sufficient to establish that the products are in proximate

                                           - 12-
competition." E.A. Sween Co., Inc. v. Big City Deli Express Corp., No. 14-CV-6031

(BCAM)(JO),2016 WL 5874998, at *5(E.D.N.Y. Oct. 8,2016). It appears that Defendants

"market solely to consumers who visit its single convenience store in [Niagara Falls, New

York]." A & M Deli Express, Inc., 2018 WL 1283682, at *4. By contrast, although

Plaintiff alleges it is a manufacturer, it is does not allege whether it sells prepared foods

directly to individual consumers or operators of convenience stores and retail outlets.

Additionally, Plaintiff does not allege that Defendants stamp their prepared foods with the

"DEEP" mark. Compare id. at 5(no competitive proximity where plaintiffsells food items

to operators of convenience stores and vending machines and the defendant "market[s]

solely to consumers who visit its single convenience store"(emphasis added)), with Krevat,

2014 WL 4638844, at *9(competitive proximity where both parties engaged in the "niche

business of selling kosher hamburgers and sauces," and where both "opened and operated

stores in the exact same location").

       The fourth Polaroid factor "concerns the likelihood that [a] senior user that is not

in direct competition with a junior user at the time a suit is brought will later expand the

scope of its business so as to enter the junior user's market." U.S. Polo Ass'n. Inc. v. PRL

USA Holdings, Inc., 800 F. Supp. 2d 515, 531 (S.D.N.Y. 2011). "In order to bridge the

gap, plaintiffs must demonstrate that they intend to enter the market of defendants and that

prospective customers are aware of this intention." Strange Music, Inc., 326 F. Supp. 2d

at 493;     also Lang v. Ret. Living Pub. Co., 949 F.2d 576, 582(2d Cir. 1991)("[T]he

intent of the prior user to expand or its activities in preparation to do so, unless known by

prospective purchasers, does not affect the likelihood of confusion."(quotation omitted)).

                                           - 13 -
       Plaintiff has not alleged it intends to enter Defendants' market. Accordingly, this

factor weighs against the likelihood of confusion. A & MDeli Express, Inc., 2018 WL

1283682, at *5 (bridging the gap factor weighed against likelihood of confusion where

parties were "not competitively proximate," and no evidence that the plaintiff"intends to

enter defendant's market"); Boston Rest. Assocs. v. Ward, No. 17 CV 5557(FB)(RML),

2018 WL 5456669,at *6(E.D.N.Y. Aug. 1,2018)(bridging the gap factor weighed against

likelihood ofconfusion where there was a "lack ofevidence""that plaintiff plans to expand

into defendants' geographic region"), report and recommendation adopted, 2018 WL

6332492(E.D.N.Y. Dec. 3, 2018).

       The fifth Polaroid factor is whether there is evidence of actual confusion. "Actual

confusion is highly probative ofthe likelihood ofconfusion." Classic Liquor,201 F. Supp.

3d at 448. Actual confusion "is generally shown through consumer surveys[,] anecdotal

evidence[,] empirical studies[,] or expert testimony." Id.

       Here, Plaintiff alleges in a conclusory manner that Defendants' use of"DEEP" is

"likely to cause confusion." (Dkt. 1 at    17, 24, 23). However, Plaintiff does not allege

that consumer confusion has actually occurred, nor offer any factual details concerning the

alleged confusion. {See id.). Accordingly, this factor weighs against a finding of a

likelihood of confusion. See Sola Franchise Corp. v. Solo Salon Studios Inc., No. No.l4-

CV-0946(JS)(AKT),2015 WL 1299259, at *10(E.D.N.Y. Mar. 23,2015)(factor weighed

against likelihood of confusion where no allegation or evidence that confusion actually

occurred); Balady, 2014 WL 7342867, at *8 (factor weighed against likelihood of

confusion due to "[t]he absence of specific information regarding customer confusion").

                                          - 14-
       The sixth Polaroid factor is whether the junior user acted in bad faith or was

otherwise reprehensible in adopting the mark. "Bad faith generally refers to an attempt by

a junior user of a mark to exploit the good will and reputation of a senior user by adopting

the mark with the intent to sow confusion between the two companies' products." Star

Indus., Inc. v. Bacardi & Co. Ltd., 412 F.3d 373, 388 (2d Cir. 2005). Bad faith requires

showing the "defendant had knowledge—^be it actual or constructive—of the plaintiffs

'prior similar mark.'" Kohler Co. v. Bold International FZCO, No. 17-CV-4233 (LDH),

2018 WL 3635056, at *14 (E.D.N.Y. June 19, 2018). Plaintiff must present evidence

"indicating an intent to promote confusion or exploit good will or reputation." Star Indus.,

412F.3dat388.


       Plaintiff alleges that Defendants' use of"DEEP" is "done with full knowledge of

Plaintiffs rights"(Dkt. 1 at If 14), and that"Defendants' actions demonstrate an intentional,

willful, and malicious intent to trade on the goodwill associated with Plaintiffs federally

registered trademarks"{id. at 120). Additionally, Plaintiff alleges it sent a cease and desist

letter to Defendants on February 15, 2018, and a follow up letter on March 20, 2018. On

the whole, this factor supports a finding of a likelihood of confusion, but aside from

Defendants' default. Plaintiff does not allege other conduct by Defendants from which the

Court could infer Defendants acted with the requisite intent to sow confusion between their

and Plaintiffs products. Compare Sola Franchise Corp., 2015 WL 1299259, at *11

(defendant's default weighed in favor of bad faith where evidence that "Plaintiffs

representatives spoke to Defendant's owner twice prior to [the] litigation, warning him that

Defendant was infringing on Plaintiffs mark" and that "Defendant refused to change the

                                            - 15-
name of the salon or to provide Plaintiff with an address to mail a cease and desist letter"),

with A & MDeli Express Inc., 2018 WL 1283682, at *6 (bad faith factor was neutral or

slightly favored plaintiff where plaintiffs "repeated unsuccessful efforts to contact

defendant, defendant's failure to respond to plaintiffs multiple requests for information

and materials, and defendant's default" "could raise the specter of bad faith, but could

equally convey that defendant... was genuinely surprised and unaware of the

infringement and unsure of how to proceed").

       The seventh Polaroid factor is the quality ofthejunior user's product. "The analysis

of the quality of a defendant'[s] product is primarily concerned with whether the senior

user's reputation could be jeopardized by virtue ofthe fact that the junior user's product is

of inferior quality." Codename, 2018 WL 3407709, at *12 (quotation omitted). Here,

Plaintiff has not alleged facts regarding the quality of Defendants' products. E.A. Sween

Co., Inc., 2018 WL 1283682, at *6 (quality of defendants' products was a neutral factor

where no evidence as to quality of parties' products); Kohler, 2018 WL 3635056, at *49

(same).

       The eighth Polaroid factor is the sophistication of the relevant consumer group.

Plaintiff has not alleged facts regarding the sophistication of its consumers. Accordingly,

this factor is neutral as to the likelihood of confusion. See Virgin Enters., 335 F.3d at 151

(where neither side "submitted evidence on the sophistication of consumers... the

sophistication factor is neutral"); A & MDeliExpress Inc., 2018 WL 1283682, at *5(factor

neutral because "no evidence in the record as to consumer sophistication").



                                           - 16
       Considering the Polaroid factors and the circumstances present here,the Court finds

Plaintiffs allegations are insufficient to establish Defendants' liability. The record does

not support a finding of a likelihood of confusion, as there are significant gaps in the

evidence. The Second Circuit has described "strength, similarity, and proximity ... as the

most important Polaroid factors in most cases." Akiro LLC v. House ofCheatham, Inc.,

946 F. Supp 2d 324, 342 (S.D.N.Y. May 17, 2013)(citing Mobil Oil Corp. v. Pegasus

Petroleum Corp., 818 F.2d 254, 258 (2d Cir. 1987)). In this case, of these three most

important Polaroid factors, only the strength ofthe mark favors Plaintiff, and only slightly.

The other most significant factors—similarity and proximity—are not established through

the sparse allegations in the Complaint. Moreover, ofthe remaining factors, only bad faith

favors Plaintiff. Based on the foregoing analysis, weighing the Polaroid factors, the Court

cannot conclude that Plaintiff has demonstrated a consumer is likely to be confused.

Codename, 2018 WL 3407709, at *12. Accordingly, the Court denies Plaintiffs motion

for default judgment with respect to its trademark infringement and false designation

claims under the Lanham Act, and unfair competition claim under New York common law.

       B.     Deceptive Acts and Practices under New York General Business Law
              § 349(a)

       Under New York General Business Law ("NY GBL")§ 349, "[djeceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any

service" are unlawful. N.Y. Gen. Bus. Law § 349(a). "The purpose of NY GBL § 349 is

to '"empower customers," especially "the disadvantaged"' and to 'even the playing field

of their disputes with better funded and superiorly situated fraudulent businesses.'" Van


                                           - 17-
Praagh,993 F. Supp. 2d at 305 (citation omitted). "To make out a prima facie case under

Section 349, a plaintiff must demonstrate that (1) the defendant's deceptive acts were

directed at consumers,(2) the acts are misleading in a material way, and (3) the plaintiff

has been injured as a result." Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000)

(citation omitted).

       "[T]he prevailing view in the Second Circuit is that trademark infringement claims

are not cognizable under [§ 349(a)] unless there is specific and substantial injury to the

public interest over and above the ordinary trademark infringement." Perfect Pearl Co.,

Inc. V. Majestic Pearl & Stone, Inc., 887 F. Supp. 2d 519, 543(S.D.N.Y. 2012). As such,

"trademark infringement actions alleging only general consumer confusion do not threaten

the direct harm to consumers for purposes of stating a claim under NY GBL § 349." Sola

Franchise Corp., 2015 WL 1299259, at *14.

       Here, Plaintiff alleges that "Defendants' unauthorized activities and infringement

are likely to cause confusion or to cause mistake or to deceive the consuming public as to

the true source of goods sold ... by Defendants." (Dkt. 1 at ^ 17). Plaintiff alleges no

facts beyond the likelihood of general consumer confusion. Accordingly,"the Court finds

that Plaintiff has not met the threshold requirement of alleging that the matter affects the

public interest in the State of New York." Van Praagh, 993 F. Supp. 2d at 305 (plaintiff

failed to state § 349(a) claim where plaintiff alleged "no facts suggesting anything beyond

the general consumer confusion normally found in a trademark infringement case"); see

also Sola Franchise Corp., 2015 WL 1299259, at *15 (plaintiffs "conclusory allegation

that Defendants' infringing conduct'has caused harm to the general public interest'" is not

                                           - 18-
sufficient to meet "threshold requirement of alleging that the matter affects the public

interest in the State of New York"). Accordingly, the Court denies Plaintiffs motion for

default judgment with respect to its deceptive acts and practices claim under NY GBL

§ 349(a).

      C.     Dilution under the Lanham Act


      "Federal law allows the owner of a 'famous mark' to enjoin a person from using 'a

mark or trade name in commerce that is likely to cause dilution by blurring or dilution by

tamishment ofthe famous mark.'" Tiffany(NJ)Inc. v. eBaylnc.,600 F.3d 93,110(2d Cir.

2010)(citing 15 U.S.C. § 1125(c)(1)). A "mark is famous if it is widely recognized by the

general consuming public of the United States as a designation of source of the goods or

services ofthe mark's owner." § 1125(c)(2)(A).

      The famous mark requirement "significantly limits the pool of marks that may

receive dilution protection." Starbucks, 588 F.3d at 105;see also Global Brand Holdings,

LLC V. Church & Dwight Co., No. 17 CV 6571, 2017 WL 6515419, at *3(S.D.N.Y. Dec.

19, 2017) (the famous mark requirement "ensures that dilution causes of action are

restricted to those few truly famous marks like Budweiser beer. Camel cigarettes. Barbie

Dolls, and the like" (quotation and citations omitted)). Consequently, "courts generally

have limited famous marks to those that receive multi-million-dollar advertising budgets,

generate hundreds of millions of dollars in sales annually, and are almost universally

recognized by the general public." Helios Int'l S.A.R.L. v. Cantamessa USA, Inc., No. 12

CV 8205, 2013 WL 3943267, at *10 (S.D.N.Y. July 31, 2013)(alteration and quotation

omitted).

                                          - 19-
       Here,Plaintiff simply alleges that"DEEP"is the "prominent and distinctive portion

of Plaintiffs tradename Deep Food Inc.," which is "extremely well known." (Dkt. 1 at

If 7). Plaintiff also alleges it is a "leading manufacturer." (MatTf6). Plaintiffs allegations

are insufficient to establish that Plaintiffs mark is as famous and distinctive "as to be

comparable to such iconic brands such as Budweiser, Camel, and Barbie." Big City Deli

Express Corp., 2016 WL 11396817, at *5. See id. (insufficient allegations that mark is

famous where plaintiff alleged it was named "Vendor of the Year," inducted into the

Convenience Store Industry Hall of Fame in 2001, co-branded with other famous foods

(Jimmy Dean, Armour, Butterball, Hot Pockets), made significant annual food sales, and

was consistently ranked among top selling convenience foods in the country);Diesel S.P.A.

V. Does, No. 14-CV-4592 (KMW), 2016 WL 96171, at *6 (S.D.N.Y. Jan. 8, 2016)

(sufficient allegation that mark is famous where plaintiffalleged "Diesel's marks have been

widely used on merchandise and in advertising across a variety of media, and have gained

'widespread publicity and public recognition'" and that "Diesel's marks have become

associated in the minds of consumers with Diesel as a source of high-quality fashion

apparel, accessories, and associated goods").

       Accordingly, the Court denies Plaintiffs motion for defaultjudgment with respect

to its dilution claim under the Lanham Act.




                                            -20-
      D.      Dilution under New York General Business Law § 360-!^

      NY GEL § 360-1 "entitles a plaintiff to injunctive relief when there is a

'[l]ikelihood. . . of dilution of the distinctive quality of a mark or trade name . . .

notwithstanding the absence ofcompetition between the parties or the absence ofconfusion

as to the source of goods or services.'" Capital One Fin. Corp. v. Capital One Certified

Inc., No. 18 CV 580(ARR)(RML), 2019 WL 1299266, at *5 (E.D.N.Y. Mar. 5, 2019)

(citing N.Y. Gen. Bus. Law § 360-1)), report and recommendation adopted, 2019 WL

1299661 (E.D.N.Y. Mar. 21, 2019). In order to prevail, a plaintiff must prove:(1)"its

mark possesses a 'distinctive quality capable of dilution'"; and(2)"there is a likelihood of

such dilution." CommScope,Inc. v. Commscope (U.S.A.)Int'l Group Co., 809 F. Supp. 2d

33, 39(N.D.N.Y. 2011)(citation omitted).

      "Distinctiveness, in this context, is measured by the 'strength of a mark for

infringement purposes.'" Lyons P'ship, 702 F. Supp. 2d at 116. "Likelihood of dilution

'can be established by [a] showing either of blurring or of tamishment.'" ABC Rug &

Carpet Cleaning Serv. Inc. v. ABC Rug Cleaners, Inc., No. 08 Civ. 5737(RMB)(RLE),

2010 WL 10091076, at *23(S.D.N.Y. Feb. 10,2010){ciiingHormelFoods Corp.,73 F.3d

at 506). "To determine whether blurring has occurred, [courts] look to six factors,

including:(1)similarity ofthe trademarks;(2)similarity ofthe products;(3)sophistication

of consumers;(4) predatory intent;(5) renown of the senior mark; and (6)renown of the



'      Plaintiff labels this cause of action as "Count IV, New York Statutory Unfair
Competition." (Dkt. 1 at 6). However, in connection to this claim. Plaintiff cites to NY
GBL § 360-1 and includes allegations relevant to a dilution claim. {Id. at f 37).
Accordingly, the Court resolves this cause of action as a NY GBL § 360-1 dilution claim.
                                          -21 -
junior mark." Id. (quotation and citation omitted). "The first five factors are closely

analogous to the Polaroid factors. ..." Id. (citation omitted). Tarnishment occurs where

a mark is '"linked to products of shoddy quality, or is portrayed in an unwholesome or

unsavory context,' with the result that 'the public will associate the lack of quality or lack

of prestige in the defendant's goods with the plaintiffs unrelated goods.'" Hormel Foods

Corp., 73 F.3d at 507.

         Here, Plaintiff has not adequately alleged dilution by blurring or by tarnishment.

Plaintiff does not allege Defendants' products are stamped with "DEEP," that both parties

market to the same customers, or that both parties sell the same prepared foods. Because

Plaintiff has not alleged sufficient similarity. Plaintiff has not adequately alleged dilution

by blurring. Compare A & M Deli Express Inc., 2019 WL 4744696, at *4 (affirming

dismissal of plaintiffs § 360-1 dilution claim where despite use ofsame word, no evidence
                                                                                 S

of similarity due to "different context of the parties' usage and the differences between

their products"), with Diesel S.P.A.,2016 WL 96171, at *8(adequate allegation of blurring

where plaintiff alleged that defendants were using exact copies ofplaintiffs marks and that

defendants sold extremely similar products to those sold by plaintiff).

         Plaintiff also alleges no facts as to the inferior quality of Defendants' prepared

foods.     Consequently, Plaintiff does not adequately allege dilution by tarnishment.

Compare Johnson & Johnson, 2013 WL 4048925, at *8 (adequate allegation of

tarnishment where plaintiff alleged defendant's products were counterfeits of inferior

quality and likely to dilute plaintiffs marks), with Miss Universe, L.P., LLP v. Villegas,

672 F. Supp. 2d 575, 591 (S.D.N.Y. 2009) (no tarnishment where plaintiff, in its

                                           -22-
admissions, "applaud[ed] the defendants for running a 'high-quality' and 'well-respected

pageant'").

         Accordingly, the Court denies Plaintiffs motion for default judgment with respect

to its dilution claim under NY GBL § 360-1.

                                      CONCLUSION

      For the foregoing reasons, Plaintiffs motion for default judgment (Dkt. 10) is

denied.


      SO ORDERED.


                                                    EEIZ^ET^. WOEFORD
                                                    Unitea States District Judge

Dated:         December 26, 2019
               Rochester, New York




                                             23 -
